Title: To James Madison from John J. Murray, 31 July 1802
From: Murray, John J.
To: Madison, James


					
						Sir
						Glasgow 31 July 1802
					
					I have the honor to acknowledge the receipt of your favor of the 18th. March Covering 

another Commission for me as American Consul for Glasgow confirmed by the Senate; and in 

conformity with your desire transmit to you herewith a renewal of my Bond to the United States of 

America for Two Thousand Dollars dated   th. Instant which I shall forward by the way of George 

Town South Carolina.
					I reached this place on the 29th. Ulto. and received my exsequatur on the 25th. Signed the 

16th. Instant—since which nothing has transpired worth communicating to you except an account 

of the Declaration of War by the Emperor of Morocco against the united states—which was sent to 

me by Mr. King our Minister at London.  I had it published immediately in the different news papers 

in this City for the information of American Citizens. I beg leave Sir to enquire of you whether I may appoint a Deputy for the port of Leith?  My doubts 

respecting the propriety of making such an appointment originates in the knowledge that Mr. Grant 

some years ago received from the United states the appointment of Consul for Leith—since which 

however, he has not, according to my information, resided within his consulate making London or 

Paris, where he is now, his place of residence.  I have had an application from Leith for a 

deputation which inclines me to believe that there is no American Agent there at all.
					I shall pay the Strictest attention to the Instructions that you were pleased to forward to me 

before I left the United States, and also to your Circular Letter dated the 1st. August last.  With the 

highest Respect I have the honor to be Sir Yr. most obt. Hble Sert.
					
						John J Murray
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
